This cause came on for further consideration upon respondent’s filing of an application for reinstatement on May 4, 2010. On May 21, 2010, relator filed a motion for stay of the respondent’s application for reinstatement. The court ordered respondent to show cause why the motion for stay should not be granted, and on June 22, 2010, respondent filed her response. Upon consideration thereof,
It is ordered by this court that relator’s motion for stay is hereby denied.
O’Connor, J., would grant the motion.